DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-11, 25, 29, 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2020. 
Claims 8-10 and 25 recite limitations towards a sleeve assembly wherein the base wall is not present. The elected Species 1 of Fig 1 is directed towards a sleeve assembly wherein the base wall is present.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 3, 23 and 31 towards the sheet of material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The limitations of claims 18, 20, 21 towards the tubular penetrant must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The limitations of claims 19, 34, towards the sleeve assembly entrained in concrete must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims objected to because of the following informalities:  
Claim 1 in line 17, the correct phrase is “between a depending lip”
Claim 2 in line 1, the correct phrase is “the ledge has the depending lip”
Claim 12 in line 3 the correct phrase is “which distance is between”
Claim 14 in line 3, the correct phrase is “the ring of”
Claim 16 in line 2, the correct phrase is “the fire ring base”

Claim 26 in line 7, the correct phrase is “and an optional base wall connecting”
Claim 26 in line 12, the correct phrase is “and the optional base wall”
Claim 28 in line 1, the correct phrase is “the plurality of open windows”
Claim 33 in line 1, the correct phrase is “and the optional base wall”
Claim 34 in line 9, the correct phrase is “between adjacent stiffeners of the plurality of stiffeners”
Claim 35 in line 4, the correct phrase is “inside the plurality of stiffeners”
Claim 36 in line 2, the correct phrase is “the plurality of stiffeners”
Claim 37 in line 4, the correct phrase is “inside the plurality of stiffeners and a base wall”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 38 recites limitations towards a plurality of open windows in the base wall. It is unclear if these limitations are the same openings recited in claim 34 or if these are new elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Radke (US 7,080,486) in view of Muzenberger (US 6,161,873).
Regarding claim 1, Radke discloses a sleeve assembly for forming a passage extending along a longitudinal axis through a poured concrete deck, comprising:

a tubular sleeve 4 extending along the longitudinal axis and having an open top at one end of the tubular sleeve and a laterally extending ledge 17 at the other end of the tubular sleeve (Fig 4-6); 
a base 4a connected to the tubular sleeve, the base 4a having a base flange 15 that extends outward in a plane orthogonal to the longitudinal axis and having an inner base flange edge that defines a base opening centered on the longitudinal axis with that base opening being slightly larger than the tubular sleeve, (Fig 5)
the fire ring plate 38 being fastened to the base flange 15 with the ring of intumescent material 26 extending through the base opening toward the tubular sleeve, (Fig 6), the base 4a having an optional base wall 14 extending from the inner base flange edge along the longitudinal axis in the direction of the tubular sleeve, 
wherein the ring of intumescent material 26 is located laterally between a depending lip 17a and the optional base wall 14 when present, and wherein the ring of intumescent material 26 is located vertically between the ledge 17 and the fire ring plate 38 (Fig 4, 6).
Radke does not disclose the base having a plurality of stiffeners extending between the base flange and at least one of the tubular sleeve, the base wall, or both the tubular sleeve and base wall. However, Muzenberger discloses a sleeve 
As modified, the ring of intumescent material would be located laterally between the depending lip and the plurality of stiffeners and the base wall.
Regarding claim 2, Radke discloses the ledge 17 has the depending lip 17a at an inwardly extending side of the ledge 17 with the depending lip 17a cooperating with the ring of intumescent material 26 to keep concrete from flowing into the passage when the concrete deck is poured (Fig 4, 6).
Regarding claim 3, Radke discloses as discussed in claim 1, but does not disclose a sheet of material extending between the ledge and the base flange and encircling the longitudinal axis to keep concrete from flowing into the passage when the concrete deck is poured. However, it would have been an obvious engineering design to include a sheet of material as claimed since it is well known in the art of pouring concrete to use sheets of material to prevent the concrete from entering undesired areas.
Regarding claim 7, Radke discloses the base wall 14, the base wall having an axial height extending above the base flange 15 and not extending above a top of 
Regarding claim 12, Radke discloses the base wall 14 and wherein the ring of intumescent material 26 has an outward facing side located a distance from an inward facing side of the base wall 4a, (Fig 4, 6). Radke discloses the base wall having ribs 14a to keep the ring of intumescent material in spaced relationship from the base wall 14, but does not specifically discloses which distance is between 0.0 and 0.1 inches.  However, it would have been an obvious matter of design choice to modify the spaced between the ring of intumescent material and the base wall as claimed according to the desired level of fire protection. A change in a dimension is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 14, Radke discloses the ring of intumescent material 26 comprises one ring of intumescent material around a plurality of positioning tabs 39 extending upward from the fire ring plate 38 around the circular opening in the fire ring plate, (Fig 5), the ring of intumescent material 26 having a radial thickness less than a radial distance between the outward facing side of the ring of intumescent material 26 and the inward facing side of one of the modified plurality of stiffeners in an orthogonal plane through a top of the intumescent ring (Fig 4 of Radke). Examiner concludes this because the ring of intumescent material is positioned between the lip 17a and the rib 14a and the modified stiffeners would be positioned on the outer surface of the base wall 14 thus the distance between the outer facing side of the intumescent material and 
Regarding claim 16, Radke discloses the fire ring base has a plurality of locking tabs 39 extending through aligned openings 41 in the base flange to connect the fire ring base to the base (Fig 5).
Regarding claim 17, Radke discloses a removable cap 28 covering the open end of the tubular sleeve 4 (Fig 5).
Regarding claim 18, Radke discloses the depending lip 17a and further including a smoke ring 37 connected to the depending lip 17a with the smoke ring sized to engage an outer circumference of a tubular penetrant extending through the tubular assembly during use (Fig 5, 6), (Col 6, Lines 33-36).
Regarding claim 26, Radke discloses a sleeve assembly for creating a passage extending along a longitudinal axis through a poured concrete deck, (Fig 6) comprising:
a tubular sleeve 4, 4a extending along the longitudinal axis and having an outer diameter, the tubular sleeve further having a lateral ledge 17 extending inward from a bottom of the tubular sleeve to form a circular opening encircling the longitudinal axis during use (Fig 4-6); 
a base flange 15 encircling the longitudinal axis and having an inner diameter larger than the outer diameter of the tubular sleeve (Fig 6), and an optional base wall 14 connecting the base flange 15 to a bottom of the tubular sleeve (Fig 5, 6); 
a ring of intumescent material 26 connected to a fire ring plate 38 that is connected to the base flange 15 so the ring of intumescent material 26 is located below 
Radke does not disclose the sleeve assembly having a plurality of stiffeners, the ring of intumescent material encircles the longitudinal axis at a location inside the stiffeners and wherein the stiffeners and optional base wall are configured so concrete can enter a space between the ledge and the base flange by passing through at least one of: (a) spaces between adjacent stiffeners and the intumescent ring; or (b) spaces between the base wall and the bottom of the sleeve; or (c) a plurality of open windows in the base wall facing a direction lateral to the longitudinal axis, or (d) any combination of (a) and (b) and (c). However, Muzenberger discloses a sleeve assembly comprising a tubular sleeve 2 and a base 3 having a plurality of stiffeners 5 extending between a base flange 4 and a base wall, (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Radke to include stiffeners as taught by Muzenberger, in order to provide the necessary stiffness to the sleeve assembly.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the sleeve assembly would have the ring of intumescent material encircling the longitudinal axis at a location inside the stiffeners and wherein the stiffeners and the optional base wall are capable of being configured so concrete can enter a space between the ledge and the base flange by passing through spaces between the base wall and the bottom of the sleeve.
Regarding claim 27, Radke discloses the base wall 14 which extends along the longitudinal axis and is connected to the modified stiffeners.
Regarding claim 30, Radke discloses a cap 28 configured to cover a top end of the tubular sleeve 4 (Fig 5).
Regarding claim 31, Radke discloses as discussed in claim 1, but does not disclose a sheet of thin material encircling an outer periphery of the ring of intumescent material and extending between the ledge and the fire ring plate to block concrete from entering the passage. However, it would have been an obvious engineering design to include a sheet of material as claimed since it is well known in the art of pouring concrete to use sheets of material to prevent the concrete from entering undesired areas.
Regarding claim 32, Radke discloses a lip 17a depending from an inner edge of the ledge 17 and contacting the ring of intumescent material 26 or sufficiently close to the ring of intumescent material capable of blocking concrete from flowing between the ring of intumescent material and the depending lip and into the passage when the concrete deck is poured (Fig 4, 6).
Regarding claim 33, Radke modified by Muzenberger discloses the modified stiffeners and the optional base wall 14 are capable of being configured so the space between the ledge 17 and the base flange 15 also includes a further space enclosing an outer periphery of the ring of intumescent material (Fig 4, 6).

Claims 4-6, 13, 19-21, 23, 24, 28, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Radke (US 7,080,486) in view of Muzenberger (US 6,161,873) and further in view of Takahashi (US 6,176,052).
Regarding claims 4-6, Radke discloses the base wall 14 and wherein the ledge 17 extends outward from the tubular sleeve 4 to connect to the base wall, the base wall 14 having an axial height that is below a top of the ledge 17, wherein the base wall 14 forms an annular space around the bottom of the tubular sleeve 4 (Fig 4-6), but does not disclose the base wall having a plurality of open windows extending therethrough with each open window located between two adjacent stiffeners, at least some of the open windows further extending through a portion of the outwardly extending ledge located axially above each of the at least some of the open windows. However, Takahashi discloses a sleeve assembly 10 having a base wall having a plurality of open windows 12 extending therethrough, (Fig 1A, 1B). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base wall of Radke to include open windows as taught by Takahashi, in order to provide a sleeve assembly that would allow the concrete/mortar to enter enhancing the fire retarding properties of the sleeve assembly by preventing flames, heat and smoke from passing through.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
It would have been an obvious engineering design to have each open window located between two adjacent stiffeners, and at least some of the open windows further 
Regarding claim 13, Radke discloses the base wall 14 and wherein the ring of intumescent material 26 has an outward facing side that is spaced from an inward facing side of the base wall 14 to create an annular void space opening onto the plurality of modified open windows (Fig 4 of Radke).
Regarding claim 19, Radke discloses the sleeve assembly is entrained in concrete (Fig 6), as modified, the concrete would extends through the modified plurality of open windows.
Regarding claims 20-21, Radke discloses including a metal or a plastic penetrant extending through the tubular sleeve assembly (Col 6, Lines 46-57).
Regarding claims 23 and 24, Radke modified by Muzenberger discloses as discussed in claims 1, 4, but does not disclose a sheet of material encircling the outer periphery of the ring of intumescent material. However, Takahashi discloses a sleeve assembly 10 having a sheet of material 19 encircling the outer periphery of the ring of intumescent material 16 and extending between an upper portion of the ring of intumescent material and the bottom of the base (Fig 1A, 1B). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve assembly of Radke and Muzenberger to include a sheet of material as taught by Takahashi, in order to provide a barrier that would prevent concrete from going through the bottom of the sleeve assembly.  Such a combination, to one of ordinary skill in the art, would have a 
As modified, the sheet of material would extend between the ledge and the fire ring plate to keep concrete from entering the circular opening in the fire ring plate.
Regarding claim 28, Radke discloses the base wall 14, (Fig 4-6), but does not disclose the plurality of windows in the base wall. However, Takahashi discloses a sleeve assembly 10 having a base wall having a plurality of open windows 12 extending therethrough, (Fig 1A, 1B). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base wall of Radke to include open windows as taught by Takahashi, in order to provide a sleeve assembly that would allow the concrete/mortar to enter enhancing the fire retarding properties of the sleeve assembly by preventing flames, heat and smoke from passing through.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claims 34-38, Radke modified by Muzenbrger and Takahashi discloses the claimed sleeve assembly. The limitations of claims 34-38 can be seen above in the rejection of claims 1, 4.

11.	Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Radke (US 7,080,486) in view of Muzenberger (US 6,161,873) and further in view of Harbeke (US 4,850,385). Radke modified by Muzenberger discloses the base wall 14 encircling a plurality of positioning tabs 39 that extend upward from the fire ring plate 38 .
It would have been an obvious matter of design choice to modify the spaced between the ring of intumescent material and the base wall as claimed according to the desired level of fire protection. A change in a dimension is generally recognized as being within the level of ordinary skill in the art.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        01/15/2021